         Case 1:19-cr-00064-GHW Document 33 Filed 12/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
UNITED STATES OF AMERICA                                     :
                                                             :  NOTICE OF APPEARANCE & REQUEST
                    v.                                       :  FOR ELECTRONIC NOTIFICATION
                                                             :
NATALIE EDWARDS,                                             : 19 Cr. 64 (GHW)
                                                             :
                                    Defendants.              :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

TO:     Clerk of Court
        United States District Court
        Southern District of New York

        The undersigned attorney respectfully requests the Clerk to note her appearance in this case

and to add her as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                                     by: /s/ Maurene Comey___________
                                                         Maurene Comey
                                                         Assistant United States Attorney
                                                         (212) 637-2324
